
	

114 HR 5197 IH: Interdictions Assistance Act
U.S. House of Representatives
2016-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5197
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2016
			Mr. Kennedy (for himself, Mr. Gibson, Mr. Ashford, Mr. Garamendi, and Mr. Peters) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide assistance to foreign countries to interdict or seize shipments of items in
			 contravention of United Nations Security Council Resolution 1701 or 2231,
			 and for other purposes.
	
	
 1.Short titleThis act may be cited as the Interdictions Assistance Act. 2.Assistance to foreign countries to interdict or seize shipments of items in contravention of United Nations Security Council Resolution 1701 or 2231 (a)AuthorityFrom funds made available for the Department of Defense for fiscal year 2017 to carry out section 1234 of the National Defense Authorization Act for Fiscal Year 2008, the Secretary of Defense, with the concurrence of the Secretary of State, is authorized to provide assistance to foreign countries to interdict or seize shipments of items in contravention of United Nations Security Council Resolution 1701 (2006) or 2231 (2015).
 (b)Types of assistanceAssistance authorized under subsection (a) may include the following: (1)Assistance to any foreign country for the following:
 (A)Logistical and military support provided by that country to interdict or seize shipments of items described in subsection (a), whether by sea, air, or land.
 (B)Storage, transfer, or destruction of shipments of items described in subsection (a) that are interdicted or seized.
 (2)Training to enhance the ability of a foreign country to interdict vessels carrying shipments of items described in subsection (a).
 (c)Amounts of assistanceA foreign country may not receive assistance under the authority of subsection (a) in an amount that exceeds $2,000,000 in any fiscal year. Such assistance shall be provided in a manner consistent with the requirements relating to amounts of reimbursement under section 1233(c) of National Defense Authorization Act for 2008 (Public Law 110–181; 122 Stat. 294)).
 (d)Prohibition on contractual obligations To make paymentsThe Secretary of Defense may not enter into any contractual obligation to provide assistance under the authority in subsection (a).
 (e)Notice to CongressThe Secretary of Defense shall— (1)notify the congressional defense committees not less than 15 days before providing any assistance under the authority in subsection (a); and
 (2)submit to the congressional defense committees on a quarterly basis a report on any assistance made under the authority in subsection (a) during such quarter, including a description of the items interdicted or seized, a description of whether the items are stored, transferred, or destroyed, and, if the items are stored, a description of the location at which the items are stored.
 (f)Congressional defense committees definedIn this section, the term congressional defense committee has the meaning given such term in section 101 of title 10, United States Code.  